Exhibit 10.2

 

NATURE’S SUNSHINE PRODUCTS, INC.

2012 STOCK INCENTIVE PLAN
NON-INCENTIVE STOCK OPTION AGREEMENT

 

This NON-INCENTIVE STOCK OPTION AGREEMENT (the “Agreement”) is made this [date],
by and between Nature’s Sunshine Products, Inc., a Utah corporation (the
“Company”), and                     , an individual resident of
                             (“Employee”).

 

1.     Grant of Option.  The Company hereby grants Employee the option (the
“Option”) to purchase all or any part of an aggregate of          shares (the
“Shares”) of Common Stock of the Company at the exercise price of $          
per share (the closing price of the Company’s Common Stock on the date of this
agreement) according to the terms and conditions set forth in this Agreement and
in the Nature’s Sunshine Products, Inc. 2012 Stock Incentive Plan (the “Plan”). 
The Option will not be treated as an incentive stock option within the meaning
of Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”). 
The Option is issued under the Plan and is subject to its terms and conditions. 
A copy of the Plan will be furnished upon request of Employee.

 

The Option shall terminate at the close of business ten years from the date
hereof.

 

2.     Description of Option.  The Option is composed of two parts:  (1) The
Time-Based Portion, which consists of                  percent (    %) of the
Shares; and (2) the Performance-Based Portion, which consists of
                   percent (    %) of the Shares.  The Time-Based Portion will
vest in equal annual installments on the anniversary date of this Agreement over
the following          years as set forth in Section 3.  The Performance-Based
Portion will vest based on the Company’s revenue growth over a     -year period,
with full vesting upon the achievement of a     % compound annual growth rate
(CAGR) in revenue over an          fiscal quarter period, subject to the
conditions set forth in Section 3.

 

3.     Vesting of Option Rights.

 

(a)           Except as otherwise provided in this Agreement, the Option may be
exercised by Employee in accordance with the following schedule for the
Time-Based Portion and the Performance-Based Portion:

 

On or after each of
the following dates

 

Number of non-cumulative
Shares with respect to which
the Option is exercisable

 

 

 

[date]

 

xxxx

 

 

 

[date]

 

xxxx

 

 

 

[date]

 

xxxx

 

 

 

[date]

 

xxxx

 

--------------------------------------------------------------------------------


 

(i) The above portion of the Option is defined as the “Time-Based Portion.”

 

Upon the Company reaching
the following CAGR (as
defined herein) levels for the
Performance Period (as
defined herein)

 

Number of non-cumulative
Shares with respect to which
the Option is exercisable

 

 

 

     %

 

xxxx

 

 

 

     %

 

xxxx

 

 

 

     %

 

xxxx

 

 

 

     %

 

xxxx

 

(ii)           The above portion of the Option is defined as the
“Performance-Based Portion.”

 

(iii)          “CAGR” is defined as the compound annual growth rate of the
Company’s consolidated net sales revenue for the last          quarters of the
Performance Period, based on the Company’s reported financial results, as
compared to the          quarter period completed          quarters prior to the
end of the Performance Period.  Attainment of any CAGR level for purposes of
this Agreement shall be certified by the Company’s Compensation Committee of the
Board of Directors within 10 business days following the release of the
Company’s applicable financial results.

 

(iv)          “Performance Period” is defined as the period, measured quarterly,
to include the trailing          fiscal quarters, beginning with the         
fiscal quarters reported by the Company following the date of this Agreement.

 

(v)           Any vesting of the Performance-Based Portion of the Option is
subject to the Company maintaining at least an     % average operating income
margin for the applicable Performance Period based on the Company’s reported
financial results.  Such operating income margin determination shall exclude
share-based compensation, restructuring or other extraordinary charges and be
measured after appropriate allocation of corporate overhead.  In connection with
the certification set forth in subsection a(iii) of this Section 3, the
Compensation Committee shall certify whether or not the     % operating income
margin has been met.

 

(vi)          Following the reporting by the Company of the financial results
for the quarter ending                                 , and the certification,
if applicable, pursuant to

 

2

--------------------------------------------------------------------------------


 

subsections a(iii) and (v) of this Section 3 as a result of that reporting, any
unvested amount of the Performance-Based Portion of the Option shall expire.

 

(b)   During the lifetime of Employee, the Option shall be exercisable only by
Employee and shall not be assignable or transferable by Employee, other than by
will or the laws of descent and distribution.

 

(c)           In the event of a restatement of the Company’s reported financial
results stemming from material non-compliance with any applicable financial
reporting requirement or securities law as determined by the Company’s Board of
Directors, the Company may, in its discretion, reclaim from Employee the
then-vested Performance-Based Portion of the Option, which would not have vested
pursuant to this Agreement had the CAGR been measured in accordance with the
Company’s restated financials.  Any Performance-Based Portion of the Option
reclaimed by the Company pursuant to this subsection will remain subject to the
vesting schedule in this Section 3 applicable to the Performance-Based Portion
of the Option.

 

4.     Exercise of Option after Death or Termination of Employment.  The Option
shall terminate and may no longer be exercised if Employee ceases to be employed
by the Company or its affiliates, except that:

 

(a)                   If Employee’s employment shall be terminated for any
reason, voluntary or involuntary, other than for “Cause” (as defined in
Section 4(e)) or Employee’s death or disability (within the meaning of
Section 22(e)(3) of the Code), Employee may, at any time within a period of 3
months after such termination, exercise the Option to the extent the Option was
exercisable or becomes exercisable by Employee on the date of the termination of
Employee’s employment.

 

(b)                   If Employee’s employment is terminated for Cause, the
Option shall be terminated as of the date of the act giving rise to such
termination.

 

(c)                   If Employee shall die while the Option is still
exercisable according to its terms or if employment is terminated because
Employee has become disabled (within the meaning of Section 22(e)(3) of the
Code) while in the employ of the Company and Employee shall not have fully
exercised the Option, such Option may be exercised at any time within 12 months
after Employee’s death or date of termination of employment for disability by
Employee, personal representatives or administrators or guardians of Employee,
as applicable, or by any person or persons to whom the Option is transferred by
will or the applicable laws of descent and distribution, to the extent of the
full number of Shares Employee was entitled to purchase under the Option on
(i) the earlier of the date of death or termination of employment or (ii) the
date of termination for such disability, as applicable.

 

(d)                   Notwithstanding the above, in no case may the Option be
exercised to any extent by anyone after the termination date of the Option.

 

(e)                   “Cause” shall mean (i) the willful and continued failure
by Employee substantially to perform his or her duties and obligations (other
than any such failure resulting from his or her incapacity due to physical or
mental illness), (ii) Employee’s conviction or plea bargain of any felony or
gross misdemeanor involving moral turpitude, fraud or misappropriation of funds
or (iii) the willful engaging by Employee in misconduct which causes substantial
injury

 

3

--------------------------------------------------------------------------------


 

to the Company or its affiliates, its other employees or the employees of its
affiliates or its clients or the clients of its affiliates, whether monetarily
or otherwise.  For purposes of this subsection, no action or failure to act on
Employee’s part shall be considered “willful” unless done or omitted to be done
by Employee in bad faith and without reasonable belief that his or her action or
omission was in the best interests of the Company.

 

5.     Acceleration of Vesting.

 

(a)                   In the event that Employee’s employment is terminated by
the Company for any reason, other than for Cause, the Time-Based Portion of the
Option that would have vested during the 12-month period immediately following
such termination, but for the fact of Employee’s termination by the Company,
shall fully vest and become immediately exercisable.

 

(b)                   In the event that Employee’s employment is terminated by
reason of Employee’s death or disability, the Option, in its entirety, shall
fully vest and become immediately exercisable.

 

(c)                   Additionally, upon the occurrence of a “Change in Control
Event” (as defined in Section 5(d) below):

 

(i)            The Performance-Based Portion of the Option shall fully vest and
become immediately exercisable.

 

(ii)           If in connection with the Change in Control Event, the Acquiring
Person (as defined in subsection 5(d)(iv) below) elects to continue the
Time-Based Portion of the Option in effect (or substitute a similar option for
the Time-Based Portion of this Option) and to replace the shares of Common Stock
issuable upon exercise of the Time-Based Portion of this Option with other
equity securities that are registered under the Securities Act of 1933 and are
freely transferable under all applicable federal and state securities laws and
regulations, with appropriate adjustments as to the number of shares purchasable
thereunder and the exercise price thereof, the Time-Based Portion of the Option
shall remain subject to the vesting schedule set forth in Section 3 and
otherwise become exercisable in full if:

 

(A)  within 24 months after the date of the Change in Control Event, Employee’s
employment with the Company (or any successor company or affiliated entity with
which Employee is then employed) is terminated for any reason set forth in
Sections 5(a) or 5(b) above; or

 

(B)   within 24 months after the date of the Change in Control Event, Employee’s
employment with the Company (or any successor company or affiliated entity with
which Employee is then employed) is terminated by Employee for “Good Reason” (as
defined below).

 

(iii)          If the Change in Control Event does not meet the criteria
specified in subsection (c)(ii) above, the Time Based Portion of the Option
shall fully vest and become immediately exercisable upon the Change in Control
Event.

 

4

--------------------------------------------------------------------------------


 

(d)                   For purposes of this Agreement, “Change in Control Event”
shall mean:

 

(i)            approval by the stockholders of the Company of a plan of complete
dissolution or liquidation of the Company;

 

(ii)           consummation of a merger, consolidation, statutory share exchange
or similar form of corporate transaction involving the Company or any of its
subsidiaries that requires the approval of the Company’s stockholders, whether
for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business
Combination:  (A) more than 50% of the total voting power of (x) the corporation
resulting from such Business Combination (the “Surviving Corporation”), or
(y) if applicable, the ultimate parent corporation that directly or indirectly
has beneficial ownership of at least 90% of the voting securities eligible to
elect directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Company Voting Securities (as defined in subsection 4(d)(iv))
that were outstanding immediately prior to such Business Combination (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Business Combination), and such voting power
among the holders thereof is in substantially the same proportion as the voting
power of such Company Voting Securities among the holders thereof immediately
prior to the Business Combination, (B) no person (other than any employee
benefit plan (or related trust) sponsored or maintained by the Surviving
Corporation or the Parent Corporation) is or becomes the beneficial owner,
directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (C) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors (as defined in subsection 5(d)(v)) at the time of the
approval by the Company’s board of directors (the “Board”) of the execution of
the initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Qualifying Transaction”);

 

(iii)          consummation of a sale of all or substantially all of the
Company’s business and/or assets to a person or entity which is not a
subsidiary; or

 

(iv)          any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more
(an “Acquiring Person”) of the combined voting power of the Company’s then
outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this subsection 5(d)(iv) shall not be deemed to be a Change in Control Event by
virtue of any of the following acquisitions:  (A) by the Company or any
subsidiary, (B) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (C) by any

 

5

--------------------------------------------------------------------------------


 

underwriter temporarily holding securities pursuant to an offering of such
securities, or (D) pursuant to a Non-Qualifying Transaction, as defined in
subsection 5(d)(ii); or

 

(v)           during any period not longer than two consecutive years,
individuals who at the beginning of such period constituted the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
beginning of such period whose election or nomination for election was approved
by a vote of a least a majority of the Incumbent Directors then on the Board
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director, provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to
directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board shall be deemed to be
an Incumbent Director.

 

(e)                   For purposes of this Agreement, “Continuing Director”
shall mean any Incumbent Director, who, while such person is a member of the
Board, is not an Acquiring Person or an Affiliate or Associate (as defined
below) of an Acquiring Person, or a representative of an Acquiring Person or of
any such Affiliate or Associate; and for purposes hereof, “Affiliate” and
“Associate” shall have the respective meanings ascribed to such terms in
Rule 12b-2 promulgated under the Exchange Act.

 

(f)                    For purposes of this Agreement, “Good Reason” shall mean
the occurrence of any of the following events following a Change in Control
Event, except for the occurrence of such an event in connection with the
termination of Employee’s employment by the Company (or any successor company or
affiliated entity then employing Employee) for Cause, disability or death:

 

(i)            the assignment to Employee of employment duties or
responsibilities which are not substantially comparable in responsibility to the
employment duties and responsibilities held by Employee immediately prior to the
Change in Control Event;

 

(ii)           a reduction in Employee’s base salary as in effect immediately
prior to the Change in Control Event or as the same may be increased from time
to time during the term of this Agreement; or

 

(iii)          requiring Employee to work in a location more than 50 miles from
Employee’s office location immediately prior to the Change in Control Event,
except for requirements of temporary travel on the Company’s business to an
extent substantially consistent with Employee’s business travel obligations
immediately prior to the Change in Control Event.

 

(g)                   Notwithstanding any of the foregoing to the contrary, any
acceleration of the Option shall be subject to and conditioned on compliance
with applicable regulatory requirements, including, without limitation,
Section 409A of the Internal Revenue Code.

 

6

--------------------------------------------------------------------------------


 

6.     Method of Exercise of Option.  Subject to the foregoing, the Option may
be exercised in whole or in part from time to time by serving written notice of
exercise on the Company at its principal office within the Option period.  The
notice shall state the number of Shares as to which the Option is being
exercised and shall be accompanied by payment of the exercise price.  Payment of
the exercise price shall be made (i) in cash (including bank check, personal
check or money order payable to the Company), (ii) with the approval of the
Company (which may be given in its sole discretion), by delivering to the
Company for cancellation shares of the Company’s Common Stock already owned by
Employee having a Fair Market Value (as defined in the Plan) equal to the full
exercise price of the Shares being acquired, or (iii) with the approval of the
Company (which may be given in its sole discretion), by delivering to the
Company a combination thereof.  In addition, with the approval of the Company
(which may be given in its sole discretion), the Option may be exercised by
delivering to the Employee, a number of Shares having an aggregate Fair Market
Value (determined as of the date of exercise) equal to the excess, if positive,
of the Fair Market Value of the Shares underlying the Option being exercised, on
the date of exercise, over the exercise price of the Option for such Shares.

 

7.     Miscellaneous.

 

(a)   Plan Provisions Control.  In the event that any provision of the Agreement
conflicts with or is inconsistent in any respect with the terms of the Plan, the
terms of the Plan shall control.

 

(b)   No Rights of Stockholders.  Neither Employee, Employee’s legal
representative nor a permissible assignee of this Option shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares, unless and until such Shares have been issued in the name of Employee,
Employee’s legal representative or permissible assignee, as applicable.

 

(c)   No Right to Employment.  The grant of the Option shall not be construed as
giving Employee the right to be retained in the employ of, or as giving a
director of the Company or an Affiliate (as defined in the Plan) the right to
continue as a director of the Company or an Affiliate with, the Company or an
Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate such employment or position at any time, with or without
cause.  In addition, the Company or an Affiliate may at any time dismiss
Employee from employment, or terminate the term of a director of the Company or
an Affiliate, free from any liability or any claim under the Plan or the
Agreement.  Nothing in the Agreement shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate.  The Option granted hereunder shall not form any part of the wages or
salary of Employee for purposes of severance pay or termination indemnities,
irrespective of the reason for termination of employment.  Under no
circumstances shall any person ceasing to be an employee of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under the Agreement or Plan which such employee might otherwise have enjoyed but
for termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise.  By
participating in the Plan, Employee shall be deemed to have accepted all the
conditions of the Plan and the Agreement and the terms and conditions of any
rules and regulations adopted by the Committee (as defined in the Plan) and
shall be fully bound thereby.

 

7

--------------------------------------------------------------------------------


 

(d)   Governing Law.  The validity, construction and effect of the Plan and the
Agreement, and any rules and regulations relating to the Plan and the Agreement,
shall be determined in accordance with the internal laws, and not the law of
conflicts, of the State of Utah.

 

(e)   Severability.  If any provision of the Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Agreement under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of the Plan or the
Agreement, such provision shall be stricken as to such jurisdiction or the
Agreement, and the remainder of the Agreement shall remain in full force and
effect.

 

(f)    No Trust or Fund Created.  Neither the Plan nor the Agreement shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and Employee or any
other person.

 

(g)   Headings.  Headings are given to the Sections and subsections of the
Agreement solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Agreement or any provision thereof.

 

(h)   Conditions Precedent to Issuance of Shares.  Shares shall not be issued
pursuant to the exercise of the Option unless such exercise and the issuance and
delivery of the applicable Shares pursuant thereto shall comply with all
relevant provisions of law, including, without limitation, the Securities Act of
1933, as amended, the Exchange Act of 1934, as amended, the rules and
regulations promulgated thereunder, the requirements of any applicable Stock
Exchange and the Utah Revised Business Corporation Act.  As a condition to the
exercise of the purchase price relating to the Option, the Company may require
that the person exercising or paying the purchase price represent and warrant
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation and warranty is required by law.

 

(i)    Withholding.  In order to provide the Company with the opportunity to
claim the benefit of any income tax deduction which may be available to it upon
the exercise of the Option and in order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to insure that, if necessary, all applicable federal or state
payroll, withholding, income or other taxes are withheld or collected from
Employee.

 

(j)            Consultation With Professional Tax and Investment Advisors.  The
holder of this Award acknowledges that the grant, exercise, vesting or any
payment with respect to this Award, and the sale or other taxable disposition of
the Shares acquired pursuant to the exercise thereof, may have tax consequences
pursuant to the Code or under local, state or international tax laws.  The
holder further acknowledges that such holder is relying solely and exclusively
on the holder’s own professional tax and investment advisors with respect to any
and all such matters (and is not relying, in any manner, on the Company or any
of its employees or representatives).  Finally, the holder understands and
agrees that any and all tax consequences resulting from the

 

8

--------------------------------------------------------------------------------


 

Award and its grant, exercise, vesting or any payment with respect thereto, and
the sale or other taxable disposition of the Shares acquired pursuant to the
Plan, is solely and exclusively the responsibility of the holder without any
expectation or understanding that the Company or any of its employees or
representatives will pay or reimburse such holder for such taxes or other items.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on the
date set forth in the first paragraph.

 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[NAME]

 

 

 

 

 

 

 

10

--------------------------------------------------------------------------------